DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20165065, filed on 02/01/2016.    Applicant’s claim benefit of national stage entry (371) of international PCT/FI2017/050038 filed on 01/25/2017 is also acknowledged.  This is a response to the (371) application filed on 07/31/2018.  The Preliminary Amendment filed on 07/31/2018 is entered.  In accordance with the Preliminary Amendment, claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Regarding claim 1 is vague and indefinite since, the preamble needs to be clear for the expression “a base fabric of a press felt” should read ---a base fabric for a press felt---as it is properly recited in claims 8 and 9.  It is not clear whether the claimed subject-matter is a “basic fabric for a press felt” or “a press felt comprising a basic fabric”.  Also in claim 1, 4th paragraph,  wherein “at said end region the fabric is folded” should read --- [at] said respective first and second end regions of the base fabric are folded---.  In claim 1, 4th paragraph, it is not clear “adjacent to what the least one removed cross machine direction yarn should be located.  In claim 1, 4th paragraph, “form seem loops at the end regions” should read ---form seem loops at the respective first and second end regions---.  In claim 1, 5th paragraph, there is no antecedent basis for “the folded fabric sections”.   In claim 1, 6th paragraph, there is no antecedent basis for “at the end region”.   In claim 1, 7th paragraph, there is no antecedent basis for “at the end region”.
In claim 2, it is not clear what it means “relative to surface sides of the basic fabric”. 
In claim 3, it is not clear what it means “partly overlapping at the end regions when seen…”
In claim 4, the same problem as noted in claim 3.
In claim 5, it is not clear what is meant by the expression “cover factor” since the specification does not properly define it.  Applicant is respectfully reminded that even if “cover factor” may be considered a terms of art, but it is still incumbent upon the Applicant to define it in the context of the Applicant’s disclosure.
In claim 6, there is no antecedent basis for “the flat woven base fabric”.  In addition, it is not clear what it means “wherefore after the folding the base fabric has two layer structure”.  
In claim 7, there is no antecedent basis for “the folded fabric”.
Applicant is respectfully advised to make appropriate correction(s) for claims 8-10 as noted with respect to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over PAUL LOUIS SUDRE, WO 8912717 A1 (SUDRE) in view of Steven S. Yook; USP US 5939176 A (Yook).



Regarding claim 1, SUDRE discloses:   A base fabric of a press felt (Figs. 1-3, Page 3, lines 12-20 discloses “…a base material for use in the manufacture of a papermaker's wet felt…”), wherein the base fabric is a flat formed structure (Figs. 1-3, Page 3, lines 12-20 discloses “…a flat woven fabric 11…”) and comprises: several machine direction yarns (Page 1, lines 10-11 discloses “… In the case of the "flat-woven" fabric the warp yarns in the weaving loom extend in the machine direction of the eventual papermaker's fabric…”.  Examiner views the respective wrap and weft yarns are defined as MD and CD yarns.); several cross machine direction yarns (Figs. 1-3, and Page 1, line 13 “…weaving weft-free warp yarns…”); a first end region and a second end region (Fig. 2, elements 15 and 16), wherein at said end regions the fabric is folded and at least one adjacent cross machine direction yarn is removed (Page 3, lines 14-15 discloses “…Weft yarns 14 are removed from the fold regions 15, 16 either before or after folding, to give loops 17, 18…”) so that the machine direction yarns, which are also folded, form seam loops at the end regions (Fig. 2, elements 17 and 18); and transverse bonding sections at proximity of the end regions for bonding the folded fabric sections together (Fig. 2, elements 24 and Page 4, lines 2-7 disclose “The free ends 12, 13 of the initial flat-woven fabric 11 are sewn to the adjacent fabric ply 21, as at 22 in Fig. 2, whilst the two fabric plies 21, 23 are stitched together in fold regions 15, 16 in closely spaced disposition relative to the loops 17, 18, as is shown at 24.”); 

However, SUDRE does not expressly disclose: characterized in that the seam loops are slanted whereby the folded machine direction yarns forming the seam loops are without alignment at the end regions; and the machine direction yarns are twisted relative to their longitudinal axis at the end regions in order to allow formation of the slanted seam loops.
In the same field of art, Yook discloses:  characterized in that the seam loops are slanted (Figs. 4 and 5, Col. 7, lines 7-10 discloses “…Seam 20 between adjacent turns of woven fabric strip 16 slants in machine direction yarns forming the seam loops are without alignment at the end regions (Figs. 3-7 and Col. 6, lines 48-50 discloses “…Because the fabric strip 16 is spirally wound to assemble base fabric layer 22, lengthwise yarns 26 and crosswise yarns 28 do not align with the machine and cross-machine directions, respectively, of the layer 22…”.); and the machine direction yarns are twisted relative to their longitudinal axis at the end regions in order to allow formation of the slanted seam loops (Figs.3, 9-11 illustrate the lengthwise yarns 26 and crosswise yarns 28 in which it is implicitly clear that the lengthwise yarns 26 ought to be twisted relative to their longitudinal axis at the respective end regions so as to form the slanted seam loops.).    
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the papermakers’ fabric of SUDRE by using the slanted seem loops and twisted machine direction yarns at their end regions as taught by Yook so as to construct a press felt used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Yook disclosure, would also have been motivated to apply its teaching of making a press fabric or a press felt so as to improve the operation of the press felt for the benefit of the claimed invention.
 
Regarding claim 2, SUDRE in view of Yook discloses all of the limitations of its base claim 1.  Yook further discloses: characterized in that angle of slant of the seam loops relative to surface sides of the base fabric is the same for all of the seam loops at the end region (Fig. 4 element 20.  Since the slanted seams 20 are parallel to one another, therefore, the angle of slant of the seam loops relative to surface sides of the base fabric is the same for all of the seam loops at the end region.). 



Regarding claim 6, SUDRE in view of Yook discloses all of the limitations of its base claim 1.  Yook further discloses:  characterized in that the flat woven base fabric has a single layer structure (Claim 3, Col. 2, lines 3-6 discloses “…The base fabrics may be woven from monofilament, plied monofilament, multifilament or plied multifilament yarns, and may be single-layered, multi-layered or laminated…”), wherefore after the folding the base fabric has two layer structure (Claim 4, Figs. 5-12 and Col. 7, lines 4-6 discloses “…This places base fabric layer 22 into the form of a two-ply fabric of length, L, which is equal to one half of the total length, C, of the base fabric layer 22 as manufactured on apparatus 10,…”).  

	  Regarding claim 7, SUDRE in view of Yook discloses all of the limitations of its base claim 1.  SUDRE further discloses:  characterized in that the bonding sections comprise stiches for bonding the folded fabrics to each other (Fig. 2, elements 24 and Page 4, lines 2-7 disclose “The free ends 12, 13 of the initial flat-woven fabric 11 are sewn to the adjacent fabric ply 21, as at 22 in Fig. 2, whilst the two fabric plies 21, 23 are stitched together in fold regions 15, 16 in closely spaced disposition relative to the loops 17, 18, as is shown at 24.” Emphasis is added.).

	  Regarding claim 8, SUDRE in view of Yook discloses all of the limitations of its base claim 1.  Yook further discloses:    A press felt for a press section of a paper machine (Abstract, “…An on-machine-seamable multi-axial press fabric for the press section of a paper machine is made from a base fabric layer assembled by spirally winding a fabric strip in a plurality of contiguous turns…” Emphasis added.), the press felt comprising a base fabric and at least one batt fibre layer attached to the base fabric; characterized in that the base fabric of the press felt is in accordance with claim 1 (Abstract, 

Regarding claim 9, SUDRE discloses:   A method of forming a base fabric with a seam for a press felt (Figs. 1-3, Page 3, lines 12-20 discloses “…a base material for use in the manufacture of a papermaker's wet felt…”), wherein the method comprises: forming the base fabric of machine direction yarns and cross machine direction yarns by utilizing flat forming technique (Page 1, lines 10-11 discloses “… In the case of the "flat-woven" fabric the warp yarns in the weaving loom extend in the machine direction of the eventual papermaker's fabric…” and Figs. 1-3, and Page 1, line 13 “…weaving weft-free warp yarns…”); connecting transverse ends of the base fabric together for forming an endless fabric structure (Figs. 1-3, and Page 1, lines 14- 21 discloses “…the respective fabric ends back into the fabric to form warp loops thereat which extend in the machine direction and by introducing a pintle wire into the tunnel formed by the interdigitated loops of the respective fabric ends thereby to join such ends.  In the "endless-woven" fabric the warp yarns in the loom are the cross-machine direction yarns of the papermaker's fabric.”); determining positions of two end regions (Figs.1-2, elements 12 and 13); removing at least one cross machine direction yarn from the determined end regions (Page 3, lines 14-15 discloses “…Weft yarns 14 are removed from the fold regions 15, 16 either before or after folding, to give loops 17, 18…”); folding the basic fabric against itself whereby folded machine direction yarns form seam loops at both end regions (Fig. 2, elements 17 and 18); and bonding the folded fabric structure together at proximity of the end regions (Fig. 2, elements 24 and Page 4, lines 2-7 disclose “The free ends 12, 13 of the initial flat-woven fabric 11 are sewn to the adjacent fabric ply 21, as at 22 in Fig. 2, whilst the two fabric plies 21, 23 are stitched together in fold regions 15, 16 in closely spaced disposition relative to the loops 17, 18, as is shown at 24.”); 


However, SUDRE does not expressly disclose:   characterized by forcing the seam loops to a predetermined slanted position at both end regions; and twisting the machine direction yarns relative to their longitudinal axis at the end regions in order to form the slanted seam loops.
In the same field of art, Yook discloses:  characterized by forcing the seam loops to a predetermined slanted position at both end regions (Figs. 4 and 5, Col. 7, lines 7-10 discloses “…Seam 20 between adjacent turns of woven fabric strip 16 slants in one direction in the topmost of the two plies, and in the opposite direction in the bottom ply, as suggested by the dashed lines in FIG. 4…”.); and twisting the machine direction yarns relative to their longitudinal axis at the end regions in order to form the slanted seam loops (Figs.3, 9-11 illustrate the lengthwise yarns 26 and crosswise yarns 28 in which it is implicitly clear that the lengthwise yarns 26 ought to be twisted relative to their longitudinal axis at the respective end regions so as to form the slanted seam loops.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the papermakers’ fabric of SUDRE by using the slanted seem loops and twisted machine direction yarns at their end regions as taught by Yook so as to construct a press felt used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Yook disclosure, would also have been motivated to apply its teaching of making a press fabric or a press felt so as to improve the efficacy of the press felt for the benefit of the claimed invention.
  
Regarding claim 10, SUDRE in view of Yook discloses all of the limitations of its base claim 9.  Yook further discloses:  characterized by forcing the seam loops to the desired slanted position and distance from each other by means of at least one template piece having guiding surfaces provided with desired angles (Col. 8, lines 29-34 discloses “…As shown in FIG. 11, a pintle 58 is directed through the passage defined by the interdigitated seaming loops 56 to join the two widthwise edges 36 of the .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over PAUL LOUIS SUDRE, WO 8912717 A1 (SUDRE) in view of Steven S. Yook; USP US 5939176 A (Yook) and further in view of Alan L. Billings; USP 6,880,583 B2 (Billings).  

Regarding claim 3, the combination of SUDRE in view of Yook discloses all of the limitation of its base claim 1. 
However, the combination of SUDRE in view of Yook does not expressly disclose: characterized in that adjacent seam loops are partly overlapping at the end region when seen from an outer surface side of the base fabric.
In same field of art, Billings discloses: characterized in that adjacent seam loops are partly overlapping at the end region when seen from an outer surface side of the base fabric (Figs. 3, 4a, and 4b, and Col. 3, lines 22-30 discloses “…Alternatively, adjacent longitudinal end portions of adjoining spiral turns may be arranged overlappingly, so long as the ends have a reduced thickness, so as not to give rise to an increased thickness in the area of the overlap. Further, the spacing between lengthwise yarns may be increased at the ends of the strip, so that, when adjoining spiral turns are arranged overlappingly, there may be an unchanged spacing between lengthwise threads in the area of the overlap.”  Examiner views that whether some of the seam loops are partly overlapping onto itself or partly overlapping at the end region has to do with the slanted seam loops and it is an inherent 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of SUDRE in view of Yook by using the overlapping configuration of end portions of adjoining spiral turns as taught by Billings so as to manufacture a press felt used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Billings’ disclosure, would also have been motivated to apply its teaching of making seamable fabric so as to improve the configuration or pattern of the press felt for the benefit of the claimed invention.

Regarding claim 4, the combination of SUDRE in view of Yook discloses all of the limitation of its base claim 1.
However, the combination of SUDRE in view of Yook does not expressly disclose:  characterized in that at least some of the seam loops are partly overlapping with itself when seen from an outer surface side of the base fabric.
In same field of art, Billings discloses:  characterized in that at least some of the seam loops are partly overlapping with itself when seen from an outer surface side of the base fabric (Figs. 3, 4a, and 4b, and Col. 3, lines 22-30.  The same explanation applies here as the one noted with respect to claim 3 hereinbefore.). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over PAUL LOUIS SUDRE, WO 8912717 A1 (SUDRE) in view of Steven S. Yook; USP US 5,939,176 A (Yook) and further in view of Stewart Lister Hay et al.; US 20080105323 A1 (Hay).  
  

Regarding claim 5, the combination of SUDRE in view of Yook discloses all of the limitation of its base claim 1.   
However, the combination of SUDRE in view of Yook does not expressly disclose: characterized in that cover factor of the machine direction yarns at the end regions is greater than at a section between the end regions due to the slanted seam loops.
In the same field of art, Hay discloses:  characterized in that cover factor of the machine direction yarns at the end regions is greater than at a section between the end regions due to the slanted seam loops (claim 49 and para [0026] discloses “In accordance with certain preferred embodiments of this invention the cover factor of the paper side warp yarns/cm unit width (calculated by multiplying yarn diameter by the number of yarns/cm by 10) is in excess of 40.0% such that when relatively fine paper side MD yarns are used, the initial drainage through the fabric may be adequately controlled. The fabric may be woven such that the effective paper side to machine side CD ratio is 2:1.”  Examiner views that regardless of the effect of cover factor of the MD yarns at the end region or  a section between the end regions, the relationship between the end regions and the cover factor of the MD yarns is due to an inherent configuration of the slanted seam loops and therefore, do not hold any patentable weight.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of SUDRE in view of Yook by using the cover factor of the paper side warp yarns/cm unit width as taught by Hay so as to manufacture a press felt used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading Hay’ disclosure, would also have been motivated to apply its teaching of cover factor so as to adequately control the drainage through the fabric for the benefit of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patrick H. Penven (US 4883096 A).
Wilhelm Zehle et al., (US 5110672 A).
Ichikawa Woolen Textile (JP 3408360 B2)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748